Citation Nr: 1200708	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for right ankle sprain, and if so, whether service connection is warranted.

2. Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975.  He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that he limited his claim to PTSD.  However, when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has broadened the claim to include any acquired psychiatric disorder shown by the record, as reflected on the title page.  

The issue of entitlement to service connection for bilateral hearing loss, skin cancer, and right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence added to the record since the prior final denial in December 1975 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.

2. Resolving all reasonable doubt in the Veteran's favor, adjustment disorder is etiologically related to military service. 


CONCLUSIONS OF LAW

1. The December 1975 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. Adjustment disorder was incurred during active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim for service connection for a right ankle disorder and to grant service connection for adjustment disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to those claims.  

I. New and Material Evidence

The Veteran contends that he has a current right ankle disorder that is associated with a right ankle sprain in service.  Thus, he contends that service connection is warranted for a right ankle disorder. 

In a December 1975 rating decision, the RO found that the Veteran did not have a current right ankle disability.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disorder.

The Veteran did not file a timely notice of disagreement with this decision.  Thus, the December 1975 decision became final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the final December 1975 decision, the Veteran has submitted additional personal statements, including testimony at a March 2011 hearing and VA and private treatment records.  The Board's review of this evidence reflects that new and material evidence has been submitted to reopen the claim.  Specifically, the VA medical center records include imaging studies and clinical evaluation that reflect the presence of degenerative joint disease of the right ankle.  Therefore, the newly submitted evidence addresses an element lacking in the original claim, that is, it identifies a current disability.  

Accordingly, the Board determines that the evidence submitted with respect to the Veteran's right ankle claim is neither cumulative nor redundant of evidence of record in December 1975 and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim to reopen the previously denied claim seeking service connection for a right ankle disorder is granted.

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2011); see 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran filed a claim of entitlement to service connection for PTSD.  His claimed stressors include rocket and mortar attacks and combat experience while on helicopter missions.  He was unable to supply sufficient information to allow for verification of these stressors.  Nevertheless, the Board observes that the December 2010 VA examiner, a clinical psychologist, found that the Veteran's stressors demonstrated fear of hostile military activity and indicated that the stressors were sufficient to support a diagnosis of PTSD.  Therefore, the Board presumes that the Veteran's claimed stressors occurred.  See id.

However, the Board notes that the Veteran's symptoms otherwise failed to meet the criteria for a diagnosis of PTSD.  Even so, the VA examiner diagnosed adjustment disorder, as have the Veteran's mental health treatment professionals.  Additionally, the Board observes that the December 2010 VA examiner and the VA treatment records related the diagnosed adjustment disorder with the Veteran's combat experience in the military.  There is no competent evidence to contradict these facts.

Service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As reflected by the above discussion, the record demonstrates that all three of these criteria have been met with regard to the diagnosis of adjustment disorder.  Therefore, service connection for adjustment disorder is granted.


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim seeking service connection for a right ankle disorder is granted.

Service connection for adjustment disorder is granted.


REMAND

With respect to the Veteran's claims for service connection for a right ankle disorder, skin cancer, and bilateral hearing loss, the Board finds that a remand is necessary for further development of the record.  

Initially, the Board observes that a July 2010 VA treatment note states that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Records related to his application and award of these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the remaining claims must be remanded so that records from the SSA may be obtained. 

Additionally, with respect to the claim for service connection for bilateral hearing loss, the Board determines that the VA examination of record is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner opined that the Veteran's hearing loss was not related to military service on the basis that the entrance and enlistment and examinations were normal, and there was no shift in hearing thresholds between entrance and separation.  However, this is not a sufficient rationale for the opinion for VA purposes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The current medical evidence reflects that the Veteran has a current hearing loss under VA regulations.  38 C.F.R. § 3.385.  Further, he is competent to describe his in-service noise exposure.  Therefore, the Board requires a competent opinion as to any relationship that may exist between the two regardless of whether the Veteran had normal hearing upon service discharge.  Accordingly, the Board remands this issue so that another VA audiological examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Request records related to the Veteran's application and award of benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any hearing disorder exhibited by the Veteran currently is related, in whole or in part, to his claimed noise exposure in service or is otherwise directly related to his military service? 

A rationale for any opinion advanced should be provided.  The Board advises the examiner that the simple fact that the Veteran exhibited normal hearing at service separation is not a sufficient basis for a determination that the Veteran's hearing loss was not incurred in service without further explanation. 

3. Schedule the Veteran for a VA orthopedic examination to assess the etiology of any right ankle disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right ankle disorder exhibited by the Veteran currently is related, in whole or in part, to his right ankle sprain in service or is otherwise directly related to his military service? 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the February 2011 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


